UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6387



BARTHOLOMEW ROBINSON,

                                             Plaintiff - Appellant,

          versus

COMMONWEALTH OF VIRGINIA; EXECUTIVE HEAD;
GEORGE ALLEN, Governor; RONALD ANGELONE,
Director of Virginia Department of Correc-
tions; R. A. YOUNG, Region Administrator,
Western District of Virginia Department of
Corrections; GEORGE DEEDS, Warden of Keen
Mountain Correctional Center,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-96-212)

Submitted:   July 23, 1996                 Decided:   August 5, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bartholomew Robinson, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Robinson v. Virginia, No. CA-96-212 (W.D. Va. Mar. 6, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2